
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket No. FEMA-B-7459]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Department of Homeland Security.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs and modified BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP).
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community.
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Doug Bellomo, P.E., Hazard Identification Section, Mitigation Division, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-2903.
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared.
        
          Regulatory Flexibility Act. The Mitigation Division Director of the Federal Emergency Management Agency certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. No regulatory flexibility analysis has been prepared.
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735.
        
          Executive Order 13132, Federalism. This rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for Part 67 continues to read as follows:
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376, § 67.4
          
          
          2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
          
              
            
              Flooding source(s) 
              Location of referenced elevation 
              *Elevation in feet (NGVD) +Elevation in feet (NAVD) #Depth in feet above ground 
              Efffective 
              Modified 
              Communities affected 
            
            
              
                Shoshone County, Idaho and Incorporated Areas
              
            
            
              Coeur d'Alene River: 
              At western Shoshone County boundary approximately 800 feet South of Interstate Highway 90 
              None 
              +2149 
              Shoshone County Unincorporated Areas. 
            
            
               
              At western Shoshone County boundary on the landward side of the levee at community of Cataldo 
              *2150 
              +2155 
            
            
               
              Approximately 15,000 feet upstream from the western Shoshone County boundary 
              None 
              +2164 
            
            
              South Fork Coeur d'Alene River: 
              Approximately 1500 feet downstream of Theatre Road 
              *2221 
              2225 
              Shoshone County Unincorporated Areas. 
            
            
               
              Just downstream of Elizabeth Park Road Bridge 
              *2343 
              +2343 
              City of Kellogg, City of Smelterville. 
            
            
              
              South Fork Coeur d'Alene River—North Overbank Reach through Kellogg: 
              At west Brown Avenue west of Utah Street 
              #3 
              +2295 
              Shoshone County Unincorporated Areas, City of Kellogg. 
            
            
               
              Just north of Interstate Highway 90 after divergence from South Fork Coeur d'Alene River on Cameron Avenue East 
              #2 
              +2310 
            
            
              South Fork Coeur d'Alene River—South Overbank North Swale Reach: 
              At the City of Kellogg western corporate limit 
              None 
              +2243 
              Shoshone County Unincorporated Areas, City of Kellogg. 
            
            
               
              At divergence from South Fork Coeur d'Alene River. Just upstream of Interstate Highway 90 Bridge 
              None 
              +2284 
            
            
              South Fork Coeur d'Alene River—South Overbank Smelterville Reach: 
              Just South of Interstate Highway 90 bridge approximately 1000 feet upstream of Pine Creek confluence 
              None 
              +2198 
              Shoshone County Unincorporated Areas. 
            
            
               
              At confluence of Government Gulch 
              None 
              +2245 
              City of Kellogg, City of Smelterville. 
            
            
              South Fork Coeur d'Alene River—South Overbank South Kellogg Reach: 
              Approximately 1000 feet downstream of Hill Street 
              None 
              +2284 
              Shoshone County Unincorporated Areas, City of Kellogg. 
            
            
               
              Approximately 150 feet downstream of divergence from South Fork Coeur d'Alene River, at Division Street 
              None 
              +2310 
            
            
              South Fork Coeur d'Alene River—South Overbank South Swale Reach: 
              Approximately 1500 feet upstream from western corporated limit of the City of Kellogg. 
              None 
              +2251 
              Shoshone County Unincorporated Areas, City of Kellogg 
            
            
               
              At the confluence of South Overbank Southwest Kellogg Reach 
              None 
              +2282 
            
            
              South Fork Coeur d'Alene River—South Overbank Southwest Kellogg Reach: 
              At confluence with South Overbank South Swale Reach approximately 200 feet downstream of Bunker Avenue 
              None 
              +2284 
              Shoshone County Unincorporated Areas, City of Kellogg. 
            
            
               
              At divergence from South Fork Coeur d'Alene River 
              None 
              +2289 
            
            
              
                ADDRESSES:
              
            
            
            
              
                Unincorporated areas of Shoshone County:
              
            
            
            
              Maps are available for inspection at the Shoshone County Courthouse, 700 Bank Street, Suite 35, Wallace, Idaho 83873. 
            
            
              Send comments to Chairman Jim Vergobbi, Shoshone County, 700 Bank Street, Suite 120, Wallace, Idaho 83873. 
            
            
            
              
                City of Kellogg:
              
            
            
              Maps are available for inspection at the City Hall, 1007 McKinley Street, Kellogg, Idaho 83837. 
            
            
              Send comments to Mayor Mac Pooler, City of Kellogg, 1007 McKinley Street, Kellogg, Idaho 83837. 
            
            
            
              
                City of Smelterville:
              
            
            
              Maps are available for inspection at the City Hall, 501 Main Street, Smelterville, Idaho 83868. 
            
            
              Send comments to Mayor Tom Benson, City of Smelterville, P.O. Box 200, Smelterville, Idaho 83868. 
            
            
              
                De Soto County, Mississippi and Incorporated Areas
              
            
            
              Arkabutla Reservoir 
              Flood pool 
              None 
              +245 
              De Soto County (Uninc. Areas). 
            
            
              Bean Patch Creek 
              At confluence with Camp Creek 
              None 
              +273 
              De Soto County (Uninc. Areas), City of Southaven. 
            
            
               
              At Pleasant Hill Road 
              *303 
              +302 
            
            
               
              At College Road 
              *336 
              +328 
            
            
               
              200 feet downstream of Getwell Road 
              None 
              +372 
            
            
              Bean Patch Creek Tributary 1 
              At confluence with Bean Patch Creek 
              None 
              +282 
              De Soto County (Uninc. Areas). 
            
            
               
              2444 feet upstream of Sandy Betts Road 
              None 
              +331 
            
            
              Bean Patch Creek Tributary 2 
              At confluence with Bean Patch Creek 
              None 
              +296 
              De Soto County (Uninc. Areas). 
            
            
               
              78 feet upstream of Itasca Drive 
              None 
              +347 
            
            
              Bean Patch Creek Tributary 3 
              At confluence with Bean Patch Creek 
              None 
              +303 
              De Soto County (Uninc. Areas). 
            
            
               
              1467 feet upstream of College Road 
              None 
              +337 
            
            
              Byhalia Creek 
              At confluence with Pigeon Roost Creek 
              None 
              +275 
              De Soto County (Uninc. Areas). 
            
            
                
              2638 feet upstream of Myers Road 
              None 
              +298 
            
            
              
              Camp Creek 
              At confluence with Coldwater River 
              None 
              +256 
              De Soto County (Uninc. Areas) City of Olive Branch. 
            
            
                
              At College Road 
              *298 
              +299 
              
            
            
               
              At Goodman Road 
              *329 
              +331 
            
            
               
              At Germantown Road 
              *348 
              +346 
            
            
               
              At Montrose Drive 
              None 
              +361 
            
            
               
              1790 feet upstream of Alexander Road 
              None 
              +372 
            
            
              Camp Creek Tributary 1 
              At confluence with Camp Creek 
              None 
              +273 
              De Soto County (Uninc. Areas). 
            
            
               
              180 feet upstream of Ross Road 
              None 
              +317 
            
            
              Camp Creek Tributary 2 
              At confluence with Camp Creek 
              None 
              +292 
              De Soto County (Uninc. Areas)
            
            
                
              170 feet upstream of Dunn Lane 
              None 
              +348 
            
            
              Cane Creek Tributary 1 
              At confluence with Arkabutla Reservoir 
              None 
              +245 
              De Soto County (Uninc. Areas). 
            
            
               
              2100 feet upstream of Robertson Gin Road 
              None 
              +251 
            
            
              Cane Creek Tributary 1.1 
              At confluence with Cane Creek Tributary 1 
              None 
              +245 
              De Soto County (Uninc. Areas). 
            
            
                
              4300 feet upstream of confluence with Cane Creek Tributary 1 
              None 
              +245 
            
            
              Coldwater River 
              16200 feet downstream of Arkabutla Dam 
              None 
              +191 
              De Soto County (Uninc. Areas). 
            
            
               
              3318 feet downstream of Arkabutla Dam 
              None 
              +195 
            
            
               
              26735 feet downstream of Holly Springs Road 
              None 
              +245 
            
            
               
              2010 feet upstream of confluence with Coldwater River Tributary 8 
              None 
              +301 
            
            
              Coldwater River Tributary 5 
              At confluence with Coldwater River 
              None 
              +279 
              De Soto County (Uninc. Areas). 
            
            
               
              2390 feet upstream of Bethel Road 
              None 
              +299 
            
            
              Coldwater River Tributary 6 
              At confluence with Coldwater River 
              None 
              +283 
              De Soto County (Uninc. Areas). 
            
            
               
              160 feet downstream of Red Banks Road 
              None 
              +308 
            
            
              Coldwater River Tributary 7 
              At confluence with Coldwater River 
              None 
              +298 
              De Soto County (Uninc. Areas). 
            
            
               
              13233 feet upstream of Center Hill Road 
              None 
              +365 
            
            
              Coldwater River Tributary 7.1 
              At confluence with Coldwater River Tributary 7 
              None 
              +298 
              De Soto County (Uninc. Areas). 
            
            
                
              2515 feet upstream of Center Hill Road 
              None 
              +341 
            
            
              Coldwater River Tributary 8 
              At confluence with Coldwater River 
              None 
              +300 
              De Soto County (Uninc. Areas). 
            
            
               
              2038 feet upstream of Center Hill Road 
              None 
              +365 
            
            
              Coldwater River Tributary 8.1 
              At confluence with Coldwater River Tributary 8 
              None 
              +315 
              De Soto County (Uninc. Areas). 
            
            
                
              5004 feet upstream of confluence with Coldwater River Tributary 8 
              None 
              +368 
            
            
              Cow Pen Creek 
              At Goodman Road 
              *261 
              +261 
              City of Horn Lake. 
            
            
               
              At Nail Road 
              *275 
              +274 
            
            
              Dry Creek 
              At confluence with Coldwater River 
              None 
              +271 
              De Soto County (Uninc. Areas). 
            
            
                
              8348 feet upstream of Byhalia Road 
              None 
              +303 
            
            
              Horn Lake Creek Tributary 1 
              790 feet upstream of Goodman Road 
              None 
              +264 
              City of Horn Lake. 
            
            
               
              407 feet upstream of Nail Road 
              None 
              +292 
            
            
              Hurricane Creek 
              1535 feet upstream of Odom Road 
              None 
              +265 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              423 feet upstream of Bridgemore Drive 
              None 
              +346 
            
            
              Hurricane Creek Tributary 2 
              1022 feet downstream of Horn Lake Road 
              None 
              +245 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              12800 feet upstream of Horn Lake Road 
              None 
              +275 
            
            
              Hurricane Creek Tributary 3.1 
              1079 feet downstream of Nesbit Road 
              None 
              +262 
              De Soto County (Uninc. Areas), City of Hernando, City of Horn Lake, City of Southaven De Soto County (Uninc. Areas). 
            
            
               
              740 feet downstream of Highway 51 
              None 
              +300 
            
            
              
              Hurricane Creek Tributary 3.1.1 
              At confluence with Hurricane Creek Tributary 3.1 
              None 
              +262 
            
            
               
              600 feet upstream of Starlanding Road 
              None 
              +297 
            
            
              Hurricane Creek Tributary 3.1.2 
              At confluence with Hurricane Creek Tributary 3.1 
              None 
              +291 
              De Soto County (Uninc. Areas), City of Southaven. 
            
            
               
              255 feet downstream of Highway 51 
              None 
              +301 
            
            
              Hurricane Creek Tributary 4 
              At confluence with Hurricane Creek 
              None 
              +266 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              850 feet downstream of Harrow Cove 
              None 
              +329 
            
            
              Hurricane Creek Tributary 5 
              At confluence with Hurricane Creek 
              None 
              +268 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              4236 feet upstream of Pleasant Hill Road 
              None 
              +310 
            
            
              Hurricane Creek Tributary 6 
              At confluence with Hurricane Creek 
              None 
              +273 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              90 feet downstream of Clubhouse Drive 
              None 
              +316 
            
            
              Hurricane Creek Tributary 7 
              At confluence with Hurricane Creek 
              None 
              +284 
              De Soto County (Uninc. Areas), City of Southaven. 
            
            
               
              423 feet upstream of Starlanding Road 
              None 
              +339 
            
            
              Hurricane Creek Tributary 7.1 
              At confluence with Hurricane Creek Tributary 7 
              None 
              +294 
              De Soto County (Uninc. Areas), City of Southaven. 
            
            
               
              760 feet upstream of Starlanding Road 
              None 
              +354 
            
            
              Hurricane Creek Tributary 8 
              At confluence with Hurricane Creek 
              None 
              +295 
              De Soto County (Uninc. Areas). 
            
            
               
              940 feet upstream of Getwell Road 
              None 
              +324 
            
            
              Jackson Creek 
              4620 feet upstream of confluence with Lake Cormorant Bayou 
              None 
              +200 
              De Soto County (Uninc. Areas). 
            
            
               
              712 feet upstream of confluence with Jackson Creek Tributary 1 
              None 
              +201 
            
            
              Jackson Creek Tributary 1 
              At confluence with Jackson Creek 
              None 
              +201 
              De Soto County (Uninc. Areas). 
            
            
               
              4665 feet upstream of Wilson Mills Road 
              None 
              +208 
            
            
              Johnson Creek 
              At confluence with Lake Cormorant Bayou 
              None 
              +208 
              De Soto County (Uninc. Areas), City of Horn Lake, Village of Memphis. 
            
            
               
              3645 feet upstream of Church Road 
              None 
              +249 
            
            
              Johnson Creek Tributary 1 
              At confluence with Johnson Creek 
              None 
              +208 
              De Soto County (Uninc. Areas), Village of Memphis. 
            
            
               
              1810 feet upstream of Cheatham Road 
              None 
              +208 
            
            
              Johnson Creek Tributary 2 
              At confluence with Johnson Creek 
              None 
              +210 
              De Soto County (Uninc. Areas), Village of Memphis. 
            
            
               
              300 feet upstream of Starlanding Road 
              None 
              +227 
            
            
              Johnson Creek Tributary 3 
              At confluence with Johnson Creek 
              None 
              +212 
              De Soto County (Uninc. Areas), Village of Memphis. 
            
            
               
              1490 feet downstream of Poplar Corner Road 
              None 
              +244 
            
            
              Johnson Creek Tributary 4 
              At confluence with Johnson Creek 
              None 
              +215 
              De Soto County (Uninc. Areas), Village of Memphis. 
            
            
               
              4171 feet upstream of Starlanding Road 
              None 
              +231 
            
            
              Johnson Creek Tributary 5 
              At confluence with Johnson Creek 
              None 
              +226 
              De Soto County (Uninc. Areas). 
            
            
               
              35 feet upstream of Fogg Road 
              None 
              +269 
            
            
              Johnson Creek Tributary 6 
              At confluence with Johnson Creek 
              None 
              +235 
              De Soto County (Uninc. Areas). 
            
            
               
              20 feet upstream of Fogg Road 
              None 
              +256 
            
            
              Lake Cormorant Bayou 
              At Green River Road 
              None 
              +200 
              De Soto County (Uninc. Areas). 
            
            
               
              500 feet downstream of confluence with Johnson Creek 
              None 
              +208 
            
            
              
              Lateral A 
              At confluence with Horn Lake Creek 
              None 
              +243 
              De Soto County (Uninc. Areas), City of Horn Lake, City of Southaven. 
            
            
               
              2506 feet upstream of Goodman Road 
              None 
              +276 
            
            
              Lateral A Tributary 1 
              At confluence with Lateral A 
              None 
              +246 
              City of Horn Lake 
            
            
               
              148 feet downstream of Horn Lake Road 
              None 
              +259 
            
            
              Licks Creek 
              At confluence with Camp Creek 
              *305 
              +306 
              De Soto County (Uninc. Areas), City of Olive Branch. 
            
            
               
              At U.S. Highway 78 
              *336 
              +334 
            
            
               
              At Lancaster Drive 
              None 
              +358 
            
            
               
              7700 feet upstream of Hacks Cross Road 
              None 
              +388 
            
            
              Mussacuna Creek 
              4630 feet downstream of Highway 51 
              None 
              +280 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              1480 feet upstream of Highway 51 
              None 
              +307 
            
            
              Nolehoe Creek 
              At confluence with Camp Creek 
              *308 
              +308 
              City of Olive Branch, City of Southaven. 
            
            
               
              At Goodman Road 
              *348 
              +348 
            
            
              Norfolk Bayou 
              At confluence with Johnson Creek 
              None 
              +208 
              De Soto County (Uninc. Areas). 
            
            
               
              175 feet downstream of Highway 161 
              None 
              +208 
            
            
              Pigeon Roost Creek 
              At confluence with Coldwater River 
              None 
              +267 
              De Soto County (Uninc. Areas) 
            
            
               
              1550 feet downstream of Ingrams Mill Road 
              None 
              +277 
            
            
              Red Banks Creek 
              4330 feet upstream of Red Banks Road 
              None 
              +299 
              De Soto County (Uninc. Areas). 
            
            
               
              13140 feet upstream of Red Banks Road 
              None 
              +312 
            
            
              Short Creek 
              At confluence with Coldwater River 
              None 
              +267 
              De Soto County (Uninc. Areas) 
            
            
               
              9228 feet upstream of Byhalia Road 
              None 
              +331 
            
            
              Short Creek Tributary 1 
              At confluence with Short Creek 
              None 
              +271 
              De Soto County (Uninc. Areas). 
            
            
               
              3636 feet upstream of Byhalia Road 
              None 
              +297 
            
            
              Short Fork Creek 
              At confluence with Coldwater River 
              None 
              +255 
              De Soto County (Uninc. Areas), City of Hernando. 
            
            
               
              2953 feet upstream of Jaybird Road 
              None 
              +309 
            
            
              Short Fork Creek Tributary 1 
              At confluence with Short Fork Creek 
              None 
              +265 
              De Soto County (Uninc. Areas). 
            
            
               
              1731 feet upstream of Byhalia Road 
              None 
              +341 
                
            
            
              Short Fork Creek Tributary 2 
              At confluence with Short Fork Creek 
              None 
              +278 
              De Soto County (Uninc. Areas). 
            
            
               
              5387 feet upstream of Brights Road 
              None 
              +325 
                
            
            
              Short Fork Creek Tributary 3 
              At confluence with Short Fork Creek 
              None 
              +296 
              De Soto County (Uninc. Areas). 
            
            
                
              2594 feet upstream of confluence with Short Fork Creek 
              None 
              +304 
                
            
            
              Turkey Creek 
              At confluence with Camp Creek 
              None 
              +287 
              De Soto County (Uninc. Areas). 
            
            
               
              758 feet upstream of Woolsly Road 
              None 
              +351 
                
            
            
              Whites Creek 
              3740 feet upstream of confluence with Lake Cormorant Bayou 
              None 
              +199 
              De Soto County (Uninc. Areas). 
            
            
               
              7410 feet upstream of Wetonga Lane 
              None 
              +234 
                
            
            
              Whites Creek Tributary 1 
              At confluence with Whites Creek 
              None 
              +224 
              De Soto County. 
            
            
               
              2117 feet upstream of confluence with Whites Creek 
              None 
              +233 
                
            
            
              
                ADDRESSES:
              
            
            
            
              
                Unincorporated Areas of De Soto County:
              
            
            
            
              Maps are available for inspection at 365 Losher Street, Suite 310, Hernando, MS 38632. 
            
            
              Send comments to Mr. Tommy Lewis, President, De Soto County Board of Supervisors, 365 Losher Street, Suite 310, Hernando, MS 38632. 
            
            
            
              
                City of Hernando:
              
            
            
            
              Maps are available for inspection at 475 W. Commerce Street, Hernando, MS 38632. 
            
            
              Send comments to the Honorable Chip Johnson, Mayor, City of Hernando, 475 W. Commerce Street, Hernando, MS 38632. 
            
            
            
              
                City of Horn Lake:
              
            
            
            
              Maps are available for inspection as 3101 Goodman Road, Horn Lake, MS 38637 
            
            
              Send comments to the Honorable Nat Baker, Mayor, City of Horn Lake, 3101 Goodman Road, Horn Lake, MS 38637. 
            
            
            
              
                City of Olive Branch:
              
            
            
            
              
              Maps are available for inspection at 9189 Pigeon Root, Olive Branch, MS 38654. 
            
            
              Send comments to the Honorable Samuel Rikard, Mayor, City of Olive Branch, 9189 Pigeon Root, Olive Branch, MS 38654. 
            
            
            
              
                City of Southaven:
              
            
            
            
              Maps are available for inspection as 8710 Northwest Drive, Southaven, MS 38671. 
            
            
              Send comments to the Honorable Greg Davis, Mayor, City of Southaven, 8710 Northwest Drive, Southaven, MS 38671. 
            
            
            
              
                Village of Memphis:
              
            
            
            
              Maps are available for inspection at P.O. Box 35, Walls, MS 38630. 
            
            
              Send comments to the Honorable Gene Alday, Mayor, Town of Walls, P.O. Box 35, Walls, MS 38630. 
            
            
              
                Ozark County, Missouri and Incorporated Areas
              
            
            
              Becky Cobb Creek 
              Approximately 400 feet upstream of the confluence with Lick Creek 
              None 
              +765 
              Ozark County (Uninc. Areas), City of Gainesville. 
            
            
               
              Approximately 2800 feet downstream of County Road 102 
              None 
              +856 
                
            
            
              Bennetts Bayou 
              Approximately 9300 feet downstream of Highway 142 
              None 
              +670 
              Ozark County (Uninc. Areas), Village of Bakersfield. 
            
            
                
              Approximately 1400 feet upstream of the confluence with Unnamed Stream in Smith Hollow 
              None 
              +741 
                
            
            
              Harrison Creek 
              Approximately 1850 feet upstream of the confluence with Lick Creek 
              None 
              +749 
              Ozark County (Uninc. Areas), City of Gainesville. 
            
            
                
              Approximately 4750 feet upstream of First Road 
              None 
              +800 
                
            
            
              Hogard Creek 
              Approximately 500 feet upstream of the confluence with Lick Creek 
              None 
              +793 
              Ozark County (Uninc. Areas). 
            
            
               
              Approximately 8750 feet upstream of the confluence with Lick Creek 
              None 
              +856 
                
            
            
              Lick Creek 
              Approximately 7500 feet downstream of the confluence with Harrison Creek 
              None 
              +713 
              Ozark County (Uninc. Areas), City of Gainesville. 
            
            
                
              Approximately 5350 feet upstream of the confluence with Hogard Creek 
              None 
              +818 
                
            
            
              Turkey Creek 
              Approximately 1000 feet downstream of County Road 632 
              None 
              +698 
              Ozark County (Uninc. Areas). 
            
            
                
              Approximately 100 feet downstream of Highway 160 
              None 
              +806 
                
            
            
              Unnamed Stream in Ledbetter Hollow 
              Approximately 4850 feet upstream of the confluence with Pond Fork 
              None 
              +698 
              Ozark County (Uninc. Areas). 
            
            
               
              Approximately 700 feet downstream of Highway 95 
              None 
              +811 
                
            
            
              Unnamed Stream in Plumb Hollow 
              Approximately 1350 feet upstream of the confluence with Bennetts Bayou 
              None 
              +714 
              Ozark County (Uninc. Areas), Village of Bakersfield. 
            
            
                
              Approximately 1200 feet upstream of Highway 101 
              None 
              +769 
                
            
            
              Unnamed Stream in Smith Hollow 
              Approximately 500 feet upstream of the confluence with Bennetts Bayou 
              None 
              +740 
              Ozark County (Uninc. Areas). 
            
            
                
              Approximately 2400 feet upstream of the confluence with Bennetts Bayou 
              None 
              +755 
                
            
            
              
                ADDRESSES:
              
            
            
            
              
                Unincorporated Areas of Ozark County:
              
            
            
            
              Maps are available for inspection at Ozark County Courthouse, Gainesville, MO 65655. 
            
            
              Send comments to the Mr. Dave Morrision, Presiding Commissioner, Ozark County, P.O. Box 247, Gainesville, MO 65655. 
            
            
            
              
                City of Gainesville:
              
            
            
            
              Maps are available for inspection at 4th and Harlin, Gainesville, MO 65655. 
            
            
              Send comments to the Honorable Tracey Amyx, Mayor, City of Gainesville, 4th and Harlin, Gainesville, MO 65655. 
            
            
            
              
                Village of Bakersfield:
              
            
            
            
              Maps are available for inspection at 112 Watertower, Bakersfield, MO 65609. 
            
            
              Send comments to the Honorable Tony Johnson, Mayor, Village of Bakersfield, 112 Watertower, Bakersfield, MO 65609. 
            
            
              
                Laramie County, and Incorporated Areas
              
            
            
              Allison Draw 
              At Confluence with Crow Creek 
              None 
              +5949 
              Laramie County (Uninc. Areas). 
            
            
                
              At West College Drive 
              None 
              +6017 
                
            
            
              South Fork Allison Draw 
              At Confluence with Allison Draw 
              None 
              +5993 
              Laramie County (Uninc. Areas). 
            
            
              
                
              At East College Drive 
              None 
              +6000 
                
            
            
              
                ADDRESSES:
              
            
            
            
              
                Unincorporated Areas of Laramie County:
              
            
            
            
              Maps are available for inspection at Laramie County Planning Department, 310 West 19th Street, Suite 400, Cheyenne, WY 82001. 
            
            
              Send comments to Commissioner Diane Humphrey, Chairman, Board of Commissioners, 310 West 19th Street, Suite 300, Cheyenne, WY 82001. 
            
            * National Geodetic Vertical Datum. 
            + North American Vertical Datum. 
            # Depth in feet above ground. 
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”)
          
          
            David I. Maurstad,
            Acting Director, Mitigation Division, Federal Emergency Management Agency, Department of Homeland Security.
          
        
      
      [FR Doc. E6-4817 Filed 4-3-06; 8:45 am]
      BILLING CODE 9110-12-P
    
  